Mr. Justice Gordon
delivered the opinion of the court, January 7th 1878.
*465This was a bill to recover the possession of, and settle the title to, a certain leasehold estate in the county of Butler. The court decreed the right of possession and title to be in Edward Bailey, the plaintiff below. Undoubtedly the bill was misconceived, for the court had no jurisdiction to try an action of ejectment in this form; as however, this objection was waived and the whole matter was, by agreement of the parties, submitted to the court, we must treat it as a regular case stated.
It. L. Carlin, under whom the plaintiff claims, was the owner of a certain leasehold property of about five acres in Fair view7 township, on which was an oil-well, with the necessary machinery and appurtenances. Carlin leased this property, on the 10th of December 1875, to David Cranmer for the term of ten months. Cranmer paid thereon, on hand, two hundred dollars, and agreed to pay within the said ton months, in several payments, the further sum of two thousand one hundred and seventy-five dollars, and, upon the last payment, Carlin agreed to execute to Cranmer a bill of sale for the premises.
It was further agreed that in case Cranmer failed to meet said payments, or either of them, as they fell due, his right in, and possession of, said premises should at once cease and determine and revest in Carlin; that any payments made prior to such default should belong to the lessor as liquidated damages, and that, until payment was fully made, the property should continue to be the property of Carlin, and that the oil produced from the well should be run in his name, the proceeds to be applied by him on account of rent. Cranmer went into possession but made no further payment.
On the 2d of February 1876, this property was sold, by the sheriff of Butler county, as the property of Cranmer, on a fi. fa. at the suit of K. McCandless, to C. Gr. Christie, one of the defendants below.
Now, there is no doubt of the fairness and rectitude of this transaction as between the parties themselves. The agreement was one they had a right to make, and one that must be taken and construed according to their own intent and meaning. It was a lease for the term of ten months, with condition for a sale absolute at the end of that time, provided the payments as therein specified should be promptly met and discharged; the products of the well, in the meantime, belonging to the lessor. The payments were not met, hence resulted a forfeiture of Cranmer’s rights and a revestment of the same in Carlin. This, in ordinary cases, might be regarded as a sharp and hard contract, but it is, in fact, not any more so than any other contract in which time is made of essence, and we can readily understand how necessary stringent provisions are in the transactions of so uncertain a business as oil mining. Had there been any attempt to fulfil the conditions of this contract; had *466there been a tender of the payments due, the matter would present itself in a more favorable light for the defendants, but as the attempt is to get Carlin’s property without consideration, it cannot reasonably be expected that we will regard such attempt with much favor.
As there is no question of notice involved in this case, we cannot see how the sheriff’s vendee occupies a standing more favorable than Cranmer himself. It is true, there has been an attempt to bring this transaction within that class of cases represented by Martin v. Mathiot, 14 S. & R. 214, but this is a failure. W.e well know that in a sale of personal chattels, the vendor, as against creditors, cannot retain title thereto after a surrender to the vendee, but such is not the case with chattels real. If one has a lease of a farm for twenty years, it won’t do to say that he loses title thereto by putting a tenant into possession under a lease for ten years. As was said in the case of the appeal of the Titusville Novelty Iron Works, 27 P. F. Smith 103, there is a wide difference between chattels personal and chattels real. The latter grow out of, and are attached to the realty, and by reason of their fixed and permanent character, can only be seized and held as realty. A lease of land, during the term, is as fixed as the land itself, for it can Only be used upon the land out of which it arises. It is nothing more or less than a right to use the freehold for the term mentioned in the lease. It is, therefore, an estate in land. These chattels cannot be seized and held as personal goods which accompany the person, and are susceptible of transportation from place to place. It is thus apparent that the defendants have failed to raise a case of legal fraud, and they must stand or fall in the rights of Cranmer. As, however, these have failed through a want of compliance with the conditions on which they were founded, the case is remediless.
Decree affirmed.